Title: To George Washington from Major General William Heath, 9 October 1777
From: Heath, William
To: Washington, George



Dear General
Boston October 9, 1777

Colonel Lee’s Regiment marched on Fryday morning last at break of day to join your Excellency. Colo. Jackson on Tuesday, who is about 230 strong including Officers. I have obtained a Detachment from the Militia to guard the Stores and Magazines at this place Dorchester, Cambridge &c.
A Vessel has lately arrived at Dartmouth with twenty Chests of Arms, Ten Bales of Tents, and a quantity of Cloth for Soldiers Cloathing—The Arms I have ordered to Springfield, The Tents to that place, or Peeks Kill. The Cloathing to the Agents for Cloathing here—About fifteen Cases of Arms have arrived here with a quantity of Lead &c. to the care of Capt. Bradford. The Arms are sent on to Springfield. About five Tons of Lead went on for that place on fryday last. Nine Waggons with Shoes, Blankets, and Cloathing left this place on Saturday for Peeks kill to be forwarded to the Army. A quantity of Cloathing is also on the Road from Portsmouth (New Hampshire) for the Northern Army.
A large number of Militia are collecting in the Neighbourhood of Providence destined for the Secret Expedition (as it is called) I wish that it may answer the most Sanguine Expectations.
By the last post from the Northward I recd a Letter from Major Stevens, Commandant of the Artillery in the Northern Army, wrote by order of Major Genl Gates, requesting that 50 Reams of Musket Cartridge paper, 12 Tons of Lead, 50,000 Flints, and a 1000 Cartridge Boxes might be sent on immediately to Albany. Large quantities of Military Stores have been sent on before to that Department. But this Letter being very pressing, representing that they “have a very numerous Army, reinforcements daily arriving, the Men in high Spirits. A full and immediate supply of Military Stores is the only requisite wanting

to extirpate the Enemy.” I am exerting my utmost endeavours to comply with the demand as far as is in our power.
Yesterday the Commissary of provisions at Providence applied for 500 Barrels of Flour, Ten tons of hard bread, and several hundred barrels of salted Meat (by order of General Spencer) for the numerous Militia assembling thereabouts. It was ordered on immediately, a large quantity had been sent on before.
Yesterday upwards of one hundred prisoners arrived here from the Northward, and a few days ago about one hundred at Newhampshire, taken by Colo. Brown near Lake George.
We have almost continual applications for provisions, or Military, or Hospital Stores from every quarter, and the expence of purchasing and forwarding of them is truely Great. I have the honore to be With great respect Your Excellency Most Obed. Serv.

W. Heath

